This case involves the same legal questions and facts, so far as pertinent, as are presented in the case entitled Joseph Connolly et al. v. Louisiana Highway Commission, 177 La. 78,147 So. 505, this day decided.
For the reasons assigned in the Connolly Case, it is decreed that the judgment appealed from be avoided, that the defendant's exception of no right and no cause of action be overruled, and that this case be remanded to the district court to be proceeded with according to law and the views herein expressed; the costs of the appeal to await the final judgment.